           Case 2:19-cv-01837-JCC-DWC Document 53 Filed 10/06/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    RENEE C. MAURICE,                                   CASE NO. C19-1837-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    ALLSTATE INSURANCE COMPANY, a
      foreign insurer,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18
     No. 52). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without
19
     a court order if there is a “stipulation of dismissal signed by all parties who have appeared.”
20
            Here, all parties that have appeared stipulate that all claims shall be dismissed with
21
     prejudice and without attorneys’ fees or costs to any party. (Dkt No. 52.) Thus, under Federal
22
     Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. All claims in this action
23
     are DISMISSED with prejudice and without award of costs or fees to either party. The Clerk is
24
     directed to CLOSE this case.
25
     //
26


     MINUTE ORDER
     C19-1837-JCC
     PAGE - 1
         Case 2:19-cv-01837-JCC-DWC Document 53 Filed 10/06/20 Page 2 of 2




 1        DATED this 6th day of October 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1837-JCC
     PAGE - 2
